Citation Nr: 1600969	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  14-04 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota 


THE ISSUE

Entitlement to a temporary total rating under 38 C.F.R. § 4.30 for convalescence following August 2, 2012 lumbar disc disease surgery.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to February 1983, and from December 1983 to April 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

In May 2015, the Veteran testified at a Board hearing via video conference from the RO.  At that time, the Veteran discussed with the undersigned that he was seeking service connection for degenerative disc disease of the lumbar spine as an issue that needed to be resolved prior to adjudication of his claim for a temporary total rating based on lumbar disc surgery.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that a temporary total rating for convalescence is warranted following his August 2, 2012 surgery for degenerative disc disease at L5-S1 on his lumbar spine.  His claim was denied by the RO on the basis that service connection for degenerative disc disease of the lumbar spine has not been established.  

In a November 2011 Board decision, the Board service-connected "lumbar spinal strain."  Although the matter of degenerative disc disease was discussed within the decision, that disability, specifically, was not service connected.  

The RO then implemented the Board's decision in a December 2011 rating decision, noting that the service-connected disabilities were chronic lumbar strain and cervical strain with degenerative disc disease.  There was no specific mention of degenerative disc disease of the lumbar spine.  

Subsequently, in November 2012 and August 2013 rating decisions, the RO recharacterized the Veteran's low back disorder from "chronic lumbar strain" to "chronic lumbar strain with degenerative disc disease," however, a subsequent May 2014 rating decision did not include "degenerative disc disease," and again indicated "lumbar spinal strain."

In December 2015, the Veteran's representative clarified that the Veteran was not claiming that there was clear and unmistakable error (CUE) in the Board's November 2011 decision in failing to adjudicate the matter of service connection for degenerative disc disease of the lumbar spine.  Rather, the representative essentially indicated that the degenerative disc disease is service connected and just the wrong characterization was used to describe the Veteran's back disability.  However, the Board notes that since degenerative disc disease was not specifically adjudicated and this disability was the subject of the surgery, the matter of service connection for degenerative disc disease must be resolved.  This matter is inextricably intertwined the issue on appeal, entitlement to a temporary total rating under 38 C.F.R. § 4.30 for convalescence following August 2, 2012 lumbar disc disease surgery.  The United States Court of Appeals for Veterans Claims (the Court) has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

In the event that service connection for degenerative disc disease of the lumbar spine is granted, under the applicable criteria of 38 C.F.R. § 4.30, a temporary total disability rating will be assigned, effective from the date of a hospital admission and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge, if the hospital treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  On August 2, 2012, the Veteran underwent lumbar disc surgery at a private facility for degenerative disc disease at L5-S1, but it is unclear how much time for convalescence was necessary.  Information from the Veteran as well as a medical opinion are needed in that regard.  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of service connection for degenerative disc disease of the lumbar spine.  The Veteran should be notified of his procedural and appellate rights.  The Veteran and his representative should be notified that additional action is required for appellate review of any adverse decision.

2.  If the matter of service connection for degenerative disc disease of the lumbar spine is resolved in the Veteran's favor, contact the Veteran and afford him an opportunity to indicate the length of his convalescence following his August 2, 2012 lumbar disc surgery.

3.  Then, the AOJ should refer the record to a neurological examiner.  The examiner should provide an opinion as to the extent of the convalescent period required by the Veteran following the lumbar disc surgery on August 2, 2012, taking into consideration any statement made by the Veteran.  The record must be reviewed in connection with this medical opinion, which is to be based upon a review of the relevant records contained therein.  

4.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

5.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

